Citation Nr: 0014016	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  98-12 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The appellant had active duty for training from February 1981 
to July 1981.  He had subsequent unverified duty in the 
reserves.  Service connection is currently in effect for a 
scar on the left eyelid, which is rated zero percent.  

This matter arises from an April 1998 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.

The rating decision in April 1998 denied service connection 
for asthma.  While a statement of the case was issued in June 
1998, the file does not contain a substantive appeal from the 
appellant on that issue.  The appellant also indicated at his 
August 1998 RO hearing that he wished to withdraw the issue 
of service connection for asthma.  Therefore, the issue of 
service connection for asthma is not before the Board.


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between the 
veteran's sinusitis and his period of active duty for 
training.

2.  There is no medical evidence of a nexus between an 
acquired psychiatric disorder and the veteran's period of 
active duty for training.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for sinusitis is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The veteran's claim of entitlement to service connection 
for an acquired psychiatric disorder is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A "veteran" is a person who served in active military, naval, 
or air service.  See 38 U.S.C.A. § 101(2) (1991).  An 
appellant who served on active duty for training and has 
established a service connected condition is a veteran.  
Paulson v. Brown, 7 Vet. App. 466 (1995).  Pursuant to 38 
U.S.C.A. § 101(24), "'active military, naval, or air service' 
includes active duty, any period of active duty for training 
[ACDUTRA] during which the individual concerned was disabled 
or died from a disease or injury incurred in or aggravated in 
line of duty, and any period of inactive duty training 
[INACDUTRA] during which the individual concerned was 
disabled or died from an injury incurred in or aggravated in 
line of duty."  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  Service connection 
may granted for disability resulting from a disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Board must first determine whether the veteran has 
submitted a well-grounded claim as required by 38 U.S.C.A. 
§ 5107(a).  To establish that a claim for service connection 
is well grounded, there must be a medical diagnosis of a 
current disability; evidence of inservice incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed inservice disease or injury and the 
present disease or injury.  See Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  A claim may also be well grounded based on 
chronicity and continuity of symptomatology.  38 C.F.R. 
§ 3.303(b); see also Savage v. Gober, 10 Vet. App. 488 
(1997).

I.  Sinusitis

The veteran's service medical records include a clinical 
record dated in May 1981 which reflects that he complained of 
sinus problems and headaches.  X-rays revealed bilateral 
maxillary sinusitis.  On the report of medical history 
portion of his May 1981 service separation examination, the 
veteran denied that he had sinusitis.  The appellant's 
sinuses were clinically evaluated as normal on his May 1981 
service separation examination.

At a March 1998 VA examination, the appellant indicated that 
he had recurrent stuffy nose and sinus congestion since 1987.  
The diagnosis was recurrent sinusitis.

At his August 1998 RO hearing, the appellant stated that he 
began having problems with his sinuses in 1983.

A review of the record shows that there is no medical 
evidence linking the veteran's  current sinusitis to his 
military service or any incident during such service.  It 
appears that the sinus problem experienced during service did 
not result in chronic disability.  In this regard, the Board 
observes that the veteran's sinuses were clinically evaluated 
as normal on his discharge examination in May 1981.  In any 
event, there is no medical evidence of a nexus between a 
chronic disability of the sinuses and the veteran's active 
service.  While the appellant has contended that he has 
recurrent sinusitis due to events during service, his 
contentions do not make his service connection claim well 
grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1995) (holding that laypersons are not competent to offer 
medical opinions).  As the veteran has not presented any 
competent medical evidence that he currently suffers from 
sinusitis related to service, and as there is no medical 
evidence linking the continuity of symptomatology which the 
appellant claims to his sinusitis, his claim for service 
connection for sinusitis is not well grounded and must be 
denied on that basis.  38 U.S.C.A. § 5107(a).  See Savage, 
supra.
II.  Acquired psychiatric disorder

The veteran's service medical records are negative for any 
treatment or diagnosis of a psychiatric disability.  On the 
May 1981 report of medical history portion of his May 1981 
service separation examination, he indicated that he had 
depression and nervous troubles.  His mental status at that 
time, however, was reported as normal upon clinical 
evaluation.

A June 1983 private medical record indicates that the 
appellant was hospitalized after expressing suicidal 
ideations.  The diagnoses included major affective disorder 
and recurrent depression.  Additional private medical records 
dated from 1983 to 1996 reflect ongoing treatment for 
psychiatric problems.  Diagnoses included bipolar disorder 
and an adjustment disorder with depression and anxiety.

At a March 1998 VA mental disorders examination, the veteran 
complained of becoming easily agitated and irritable.  
Diagnoses included bipolar disorder and marijuana abuse.

At his August 1998 RO hearing, the veteran stated that he 
began feeling depressed in 1983 when his unit went to 
Germany.

In this case, there is no medical evidence of a nexus or link 
between an acquired psychiatric disorder and the veteran's 
active duty service.  In the present case, and in despite of 
multiple post-service VA and private psychiatric treatment 
records, there is no competent medical evidence (i.e., a 
physician's opinion) that shows a link between an acquired 
psychiatric disorder and  service.  Under these 
circumstances, the claim must be denied as not well grounded.  
Epps, supra.

The Board observes that VA and private medical records 
indicate that a psychiatric disability may have preexisted 
service.  Inasmuch as the appellant may be claiming that his 
psychiatric problems were aggravated by his active duty for 
training, the Board notes that, since the service medical 
records are negative for a diagnosis of a psychiatric 
disorder, there is no basis for concluding that any 
psychiatric disorder that may have preexisted service was 
aggravated or worsened therein. Moreover, no physician has 
indicated that an acquired psychiatric disorder chronically 
worsened during his approximately six months of active duty 
for training in 1981.

III.  Conclusion

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claims for 
service connection "plausible."  See generally McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).

By this decision, the Board is informing the veteran that his 
service connection claims require medical evidence of a nexus 
to service to meet the requirements of a well-grounded claim.  
See 38 U.S.C.A. § 5103(a) (West 1991); Robinette v. Brown, 8 
Vet. App. 69 (1995).


ORDER

Evidence of a well-grounded claim not having been submitted, 
entitlement to service connection for sinusitis is denied.

Evidence of a well-grounded claim not having been submitted, 
entitlement to service connection for an acquired psychiatric 
disorder is denied.




		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals



 

